FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


WALTER JOSEPH COOK III,                  No. 17-17257
             Petitioner-Appellant,
                                            D.C. No.
                v.                       3:15-cv-06343-
                                             WHA
SCOTT KERNAN,
            Respondent-Appellee.            ORDER

              Filed September 28, 2020

   Before: Consuelo M. Callahan, N. Randy Smith,
        and Mary H. Murguia, Circuit Judges.

                       Order
2                    COOK V. KERNAN

                         ORDER

    Judge Callahan has voted to deny Appellant’s petition
for rehearing and petition for rehearing en banc. Judge N.R.
Smith has voted to deny Appellant’s petition for rehearing
and recommends denying the petition for rehearing en banc.
Judge Murguia has voted to grant the petition for rehearing
and rehearing en banc.

    The full court has been advised of the petition for
rehearing en banc. A judge requested a vote on whether to
rehear the matter en banc. The matter failed to receive a
majority of votes of the nonrecused active judges in favor of
en banc consideration. Fed. R. App. P. 35(f).

  The petition for rehearing and for rehearing en banc is
DENIED.